Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
         Claim 1 is allowable. The restriction requirement between species 1 and 2, as set forth in the Office action mailed on 06/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/09/2020 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Specification Objection
Specification objection regarding informalities included in Office Action mailed on 01/11/2021 has been withdrawn per applicant’s amendment filed 02/26/2021. 

Drawing Objection
Drawing objection regarding claim feature not shown included in Office Action mailed on 01/11/2021 has been withdrawn per applicant’s amendment filed 02/26/2021. 

35 USC § 112
35 USC § 112 rejections regarding claim 11 included in Office Action mailed on 1/11/2021 has been withdrawn per Applicant’s amendment filed 02/26/2021.
 
35 USC § 103
 35 USC § 103 rejections regarding claims 1, 2-6, 10-11 included in Office Action mailed on 1/11/2021 has been withdrawn per Applicant’s amendment filed 02/26/2021.


Allowable Subject Matter
Claims 1-6, 8-9, 12-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 12 recites 8Application No. 15/877,161“Reply to Office Action of October 7, 2020the first and second illumination optics narrow light distribution angles of the first illumination light and the second illumination 
Independent claim 13 recites “the first circuitry is configured to control a quantity of light output by the first light source, and the second circuitry is configured to control a quantity of light output by the second light source, independent from the control of the quantity of the first light source, and a display configured to generate a display image signal based on the two imaging signals from the camera.”

Akui (US 20020035310) teaches a rigid stereoscopic endoscope with camera unit, light sources, illumination and condensing optics, mounts and light guide cables.
Yamaji (US 4862873) teaches a suitable technique of using two optical guides made of fiber bundles to transmit illumination from proximal end to distal end of an stereoscopic endoscope to observe the object in a stereoscopic manner.
Urasaki (US 2013/0300829) teaches a suitable arrangement of two processors as a conventional set up for processing stereoscopic images for display, and furthermore, in making such modification, it would be obvious to one of ordinary skill in the art to have provided control of the second light source by the second control device to split the functionality between the two processors to each include a light source to evenly distribute the load of the processor to decrease the delay and increase the operation efficiency.
However, the combination of Akui, Yamaji, Urasaki fails to disclose/along with the requisite motivation for combination, to anticipate or render the claimed invention “Reply to Office Action of October 7, 2020the first and second illumination optics narrow light distribution angles of the first illumination 

Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINQIAO HUANG/           Examiner, Art Unit 3795 

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795